Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 15 was amended to recite “...type of package …” Since claim 8 is the method equivalent, Examiner suggests changing claim 8 similarly.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses the phrase “according to one embodiment” (1st line), which can be implied.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 - 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 7 – 10 respectively of U.S. Patent No. 10937261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are contained in the corresponding claims of US 10937261, except for the following differences:

Regarding claim 1, claim 1 of the instant application recites “unlock command”, whereas claim 1 of   US 10937261 recites “caveated cryptographic bearer token”. 


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 18 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 3 of prior U.S. Patent No. 10937261 This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 10 – 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 20130335193).

Regarding claim 1, Hanson discloses a method, comprising:
transmitting, by a handler device (Fig. 5, element 504; [0041]; wherein the handler device is interpreted as one of the wireless-communication devices 504) associated with a package handler ([0016], last sentence; wherein the package handler is interpreted as the user), a message to an access control system requesting access to a secure container secured by an electronic lock mechanism (Fig. 5, element 506; wherein the access control system is interpreted as the lock management service 506; [0114];  Fig. 8, block 914);
determining, by the access control system, whether the package handler is authorized to access the secure container based on the received message (Fig. 9, block 916; [0115]);

and unlocking the electronic lock mechanism of the secure container in response to successful authentication of the unlock command (Fig. 9, block 920; [0117]).
Hanson discloses the above steps in two embodiments (Figs. 9 and 10), not in a single embodiment ([0012]; [0013]; [0107]; [0120], with Fig. 10 being the case where “the electronic lock device that is operating in a standalone mode” {[0120], 2nd sentence}). However, one of ordinary skill in the art can easily modify Hanson’s method to have the steps in a single embodiment. In Fig. 9, the authorization to open the lock is sent to the electronic lock management application in the wireless communication device, not directly to the electronic lock mechanism ([Fig.9, block 918; [0116]), whereas in Fig.10 the authorization is sent directly to the electronic lock mechanism (Fig. 10, block 1006). Sending the authorization directly to the electronic lock mechanism would simplify and speed up the process of opening the lock since it involves one less step and would be useful if the user (package handler) was already standing by the secure container. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was file, to combine the steps of Figs. 9 and 10 as stated above, as this would speed up the process of opening the container as described above. 


transmitting the unlock command from the access control system to a gateway device (Fig. 5, element 506 transmits to lock device 510 via network 508; [0054]; wherein the gateway device would be associated with the type of network used)
and forwarding the unlock command by the gateway device to the secure container (Fig. 5, network 508 communicates with lock 510).

Regarding claim 3, Hanson discloses forwarding the unlock command comprises transmitting the unlock command from the gateway device to the secure container over a Wi-Fi communication connection established between the gateway device and the secure container ([0054]; wherein the Wi-Fi network could be a WLAN network or any other suitable type of wireless network).

Claim 10 is similarly analyzed as claim 1, with claim 10 reciting apparatus limitations. Claims 10 recites some additional limitations which are inherent in Hanson and disclosed by O'Brien:
a housing having a chamber defined therein for storage of a package (O'Brien Fig.1, delivery box 21 has interior shaded chamber); 
a movable barrier secured to the housing and adapted to move between an open position to allow access to the chamber and a closed position to prevent access to the chamber (O'Brien [0017] & [0041] discloses deliver box has a door that can open or close);
an electronic lock mechanism adapted to move between a locked position and an unlocked position (O'Brien [0017], [0041] discloses a control mechanism for opening or closing the door; smart locker has communication processor);
and a control system (O'Brien [0017], [0041] discloses control mechanism and control robotics;
server (Hanson’s Fig. 5, lock management service 506).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use these additional elements, as taught by O'Brien in the system of Hanson because they would provide for a secure chamber that can be locked/unlocked electronically, as disclosed by O'Brien.

Claim 11 is similarly analyzed as claim 2.

Claim 12 is similarly analyzed as claim 3.

the external power source such as an outlet” ([0062] last sentence).

Claims 6 – 9, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 20130335193) in view of O'Brien et al. (US 20180205682).

Regarding claim 6, Hanson discloses locking the electronic lock mechanism of the secure container ([0018] discloses “The electronic lock device 100 includes a lock mechanism 104 configured to switch or toggle between a locked state 106 and an unlocked state 10”; [0036] discloses “the electronic lock device 100 may report to the electronic lock management application 210 of the wireless-communication device 102 that the lock mechanism 104 has been successfully changed from the unlocked state 108 to the locked state 106”).
O'Brien discloses “determination that a package has been placed in the secure container” ([0043]). 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by O'Brien in the system of Hanson to lock the container after the package is placed in it as this would ensure that the package is not stolen thereafter.


In the same field of endeavor, however, O'Brien discloses capturing an image of at least one of the package or the package handler with a camera of the secure container ([0049] wherein it is stated “… can instead record a transmission from a smart package, unmanned vehicle, or other apparatus having the delivery communication and control system 20”; wherein using broadest reasonable interpretation, the camera of the secure container can be on the “other apparatus”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by O'Brien in the system of Hanson because this would provide a proof that the package was delivered to the container, as is well known in the art.

Regarding claim 8, Hanson does not disclose regulating a temperature of the secure container based on the package placed in the secure container.
In the same field of endeavor, however, O'Brien discloses regulating a temperature of the secure container based on the package placed in the secure container ([0043] discloses package tracking can include ambient temperature; [0044] discloses temperature requirements for the package; [0045] discloses the locker may retrieve the temperature information  and adjusts its internal temperature).


Regarding claim 9, Hanson does not disclose transmitting, by the secure container, a notification message to an owner device indicating that the package has been delivered in response to the determination that the package has been placed in the secure container.
In the same field of endeavor, however, O'Brien discloses sending notifications about package status ([0038]; [0064]). Though O'Brien doesn’t explicitly disclose sending a notification when the package is delivered, O'Brien discloses sending notifications about other package status. Sending a notification when the package is delivered is an obvious variation of sending a notification about other package status. Under Rationales for Obviousness (MPEP 2143), this is not considered patentable. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by O'Brien in the system of Hanson because providing a notification would tell the user that the package is delivered, as is obvious to one of ordinary skill in the art.



Claim 14 is similarly analyzed as claim 7.

Claim 15 is similarly analyzed as claim 8.

Claim 16 is similarly analyzed as claim 9.

Allowable Subject Matter
Claim 4 would be allowable if the Double Patenting rejection above were overcome.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to package delivery:

Kurian (US 9443112) discloses a secure media container.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.